Citation Nr: 0935971	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-20 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for herniated 
nucleus pulposis L5-S1 with residual sciatica, status post 
hemilaminectomy (lumbar spine disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from July 1975 to 
October 1994.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim for an increased rating for 
lumbar spine disorder to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


REMAND

In July 2007 and April 2008 correspondence, the Veteran 
asserted that his service-connected lumbar spine disability 
had increased in severity since the date of the last VA 
examination.  Specifically, he stated that his neurologic 
symptoms had worsened such that his radiation now extended 
into his left foot, and occasionally into his right calf.  
The record reflects that at the time of the last examination 
in April 2006, the Veteran complained of radiation only to 
his hips.  As the Veteran has complained of worsening since 
the time of the last examination, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has 
no discretion and must remand the claim.

Finally, on his VA Form 9 submitted to the Board in July 
2007, the Veteran claims he was unable to work for four weeks 
following an injury to his back in August 2006.  The VA 
treatment records reflect that the Veteran reported 
"excruciating back pain" after picking up a vacuum cleaner 
at home in August 2006.  However, aside from the Veteran's 
statements, the evidence of record does not show that the 
Veteran was unable to work during this time.  On remand, the 
Veteran should be requested to provide information from his 
employer showing that he was unable to work as a result of 
his back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
as well as any associated neurological 
impairment.  The examiner should be 
provided with the Veteran's claims file.  
Any opinion provided should be supported 
by a full rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address the Veteran's complaints 
of weakness and radiating pain in the 
lower extremities.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological examination 
is needed one should be scheduled.  

d) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

2.  The RO should determine whether 
there are any outstanding medical 
records or other competent evidence 
indicating the existence of 
incapacitating episodes resulting in 
the Veteran's inability to work due to 
his lumbar spine disorder following an 
injury to his back in August 2006.  The 
RO should obtain any missing private 
medical records or other competent 
evidence after receiving the proper 
release forms from the Veteran.  
Additionally, the Veteran is asked to 
submit any evidence he may have which 
would substantiate his claim of being 
unable to work for 4 weeks due to his 
lumbar spine disorder.

3.  Then, readjudicate the claim.  If 
action remains adverse, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


